Exhibit 10.1

EXECUTION VERSION

TENDER AND SUPPORT AGREEMENT

This Tender and Support Agreement (this “Agreement”) is made and entered into as
of January 17, 2017, by and among Eli Lilly and Company, an Indiana corporation
(“Parent”), ProCar Acquisition Corporation, a Delaware corporation and a wholly
owned subsidiary of Parent (“Merger Sub”), and the Person listed as
“Stockholder” on the signature page hereto (“Stockholder”).

WHEREAS, as a condition and inducement to Parent’s and Merger Sub’s willingness
to enter into an Agreement and Plan of Merger, dated as of the date of this
Agreement (the “Merger Agreement”), with CoLucid Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), Parent has requested Stockholder, and
Stockholder has agreed, to enter into this Agreement with respect to all shares
of common stock, par value $0.001 per share, of the Company (“Company Common
Stock”) that Stockholder Beneficially Owns (as defined below) at any time during
the Support Period (as defined below).

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

AGREEMENT TO TENDER

Section 1.01. Tender of Shares. Stockholder agrees (i) to promptly (and, in any
event, not later than ten Business Days after the commencement of the Offer)
validly tender or cause to be validly tendered into the Offer, pursuant to and
in accordance with the terms of the Offer, all of the outstanding shares of
Company Common Stock Beneficially Owned by Stockholder (free and clear of any
liens, encumbrances or restrictions) and (ii) if Stockholder acquires Beneficial
Ownership of any additional outstanding shares of Company Common Stock during
the Support Period, to promptly (and, in any event, not later than the earlier
of (a) five Business Days after Stockholder acquires Beneficial Ownership of
such additional outstanding shares of Company Common Stock and (b) the
Expiration Date) validly tender or cause to be validly tendered into the Offer,
pursuant to and in accordance with the terms of the Offer, all of such
additional shares of Company Common Stock (free and clear of any liens,
encumbrances or restrictions).

Section 1.02. No Withdrawal. Stockholder agrees not to withdraw, and not to
cause or permit to be withdrawn, any shares of Company Common Stock from the
Offer unless and until (i) the Offer expires without Merger Sub having accepted
for payment shares of Company Common Stock tendered into the Offer or (ii) this
Agreement is terminated in accordance with Section 5.03.

Section 1.03. Conditional Obligation. Stockholder acknowledges and agrees that
Merger Sub’s obligation to accept for payment shares of Company Common Stock
tendered into the Offer, including any shares of Company Common Stock tendered
by Stockholder, is subject to the terms and conditions of the Merger Agreement
and the Offer.

Section 1.04. Return of Subject Securities. If (i) the Offer is terminated or
withdrawn by Merger Sub or (ii) the Merger Agreement is terminated prior to the
Acceptance Time, Parent and Merger Sub shall, or shall cause any depository
acting on behalf of Parent and Merger Sub to, promptly return to Stockholder all
shares of Company Common Stock tendered by Stockholder in the Offer.

 

1



--------------------------------------------------------------------------------

ARTICLE 2

VOTING AGREEMENT; GRANT OF PROXY

Section 2.01. Voting Agreement. Stockholder hereby agrees that, during the
Support Period, Stockholder will not vote any outstanding shares of Company
Common Stock Beneficially Owned by Stockholder in favor of, or consent to, and
will vote against and not consent to, the approval of any (i) Takeover Proposal
or any other extraordinary transaction involving the Company, other than the
Merger, (ii) corporate action the consummation of which would impede, interfere
with, prevent or delay the consummation of any of the transactions contemplated
by the Merger Agreement or (iii) other matter relating to, or in connection
with, any of the foregoing matters. Stockholder shall ensure that, during the
Support Period, any other Person having voting power with respect to any of the
outstanding shares of Company Common Stock Beneficially Owned by Stockholder
will not vote any of such shares in favor of or consent to, and will vote
against, the approval of the matters described in clauses (i) through (iii) of
the preceding sentence.

Section 2.02. Irrevocable Proxy. Stockholder hereby revokes any and all previous
proxies granted with respect to any outstanding share of Company Common Stock
Beneficially Owned by Stockholder. By entering into this Agreement, Stockholder
hereby grants a proxy appointing Parent as Stockholder’s attorney-in-fact and
proxy, with full power of substitution, for and in Stockholder’s name, to vote,
express consent or dissent, or otherwise to utilize such voting power in the
manner contemplated by Section 2.01 as Parent or its proxy or substitute shall,
in Parent’s sole discretion, deem proper with respect to any of the outstanding
shares of Company Common Stock Beneficially Owned by Stockholder. The proxy
granted by Stockholder pursuant to this Article 2 is irrevocable and is granted
in consideration of Parent and Merger Sub entering into this Agreement and the
Merger Agreement and incurring certain related fees and expenses. The proxy
granted by Stockholder shall not be exercised to vote, consent or act on any
matter except as contemplated by Section 2.01. The proxy granted by Stockholder
shall be revoked after the Support Period upon termination of this Agreement in
accordance with its terms.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

Stockholder represents and warrants to Parent and Merger Sub that:

Section 3.01. Authorization. The execution, delivery and performance by
Stockholder of this Agreement and the consummation by Stockholder of the
transactions contemplated hereby are within the powers (corporate and otherwise)
of Stockholder and, if applicable, have been duly authorized by all necessary
corporate, company, partnership or other action. This Agreement constitutes a
valid and binding agreement of Stockholder, enforceable against Stockholder in
accordance with its terms, subject to the effect of any applicable bankruptcy,
insolvency, moratorium or similar law affecting creditors’ rights generally and
to rules of law governing specific performance, injunctive relief and other
equitable remedies. If Stockholder is married and (i) the shares of Company
Common Stock, Options or Restricted Stock Units set forth on the

 

2



--------------------------------------------------------------------------------

signature page hereto below such Stockholder’s name constitute community
property under applicable Law or (ii) any shares of Company Common Stock,
Options or Restricted Stock Units of which Stockholder acquires Beneficial
Ownership during the Support Period could constitute community property under
applicable Law, then this Agreement has been duly authorized, executed and
delivered by, and constitutes the valid and binding agreement of, such
Stockholder’s spouse, enforceable against such Stockholder’s spouse in
accordance with its terms, subject to the effect of any applicable bankruptcy,
insolvency, moratorium or similar law affecting creditors’ rights generally and
to rules of law governing specific performance, injunctive relief and other
equitable remedies. If this Agreement is being executed in representative or
fiduciary capacity, the Person signing this Agreement has full power and
authority to enter into and perform this Agreement.

Section 3.02. Non-Contravention. The execution, delivery and performance by
Stockholder of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate the certificate of
incorporation or bylaws, operating agreement, partnership agreement or other
comparable charter or organizational documents, of Stockholder, if any,
(ii) violate any applicable Law, (iii) conflict with or violate or require any
consent, approval, notice or other action by any Person under, constitute a
default (with or without notice of lapse of time or both) under, or give rise to
any right of termination, cancellation or acceleration or to a loss of any
benefit to which Stockholder is entitled under any provision of any Contract
binding on Stockholder or any of Stockholder’s properties or assets, including
the shares of Company Common Stock Beneficially Owned by Stockholder or
(iv) result in the imposition of any lien, encumbrance or restriction on any
asset of Stockholder, except, in the case of clauses (ii) and (iii), for such
occurrences which would not adversely affect in any material respect the ability
of Stockholder to perform its obligations hereunder.

Section 3.03. Ownership of Shares. Stockholder (together with Stockholder’s
spouse if Stockholder is married and the shares of Company Common Stock, Options
or Restricted Stock Units set forth on the signature page hereto opposite such
Stockholder’s name constitute community property under Applicable Law) is the
Beneficial Owner of the shares of Company Common Stock, Options and Restricted
Stock Units set forth on the signature page hereto opposite such Stockholder’s
name, free and clear of any lien, encumbrance and any other limitation or
restriction (including any restriction on the right to vote or otherwise dispose
of the shares of Company Common Stock Beneficially Owned by Stockholder), other
than liens arising under the securities Laws, any liens created by this
Agreement, and the restrictions imposed by the applicable grant agreement and
plan relating to any Options or Restricted Stock Units. None of such shares of
Company Common Stock or Options or Restricted Stock Units is subject to any
voting trust or other Contract with respect to the voting of such shares of
Company Common Stock, Options or Restricted Stock Units (including shares
underlying such Options or Restricted Stock Units), except as set forth in this
Agreement.

Section 3.04. Total Shares. Except for the shares of Company Common Stock set
forth on the signature page hereto (including shares underlying any Options or
Restricted Stock Units set forth on the signature page hereto), Stockholder does
not Beneficially Own any (i) shares of capital stock or voting securities of the
Company or (ii) options, warrants or other rights to acquire, or securities
convertible into or exchangeable for (in each case, whether currently, upon
lapse of time, following the satisfaction of any conditions, upon the occurrence
of any event or any combination of the foregoing), any capital stock, voting
securities or securities convertible into or exchangeable for capital stock or
voting securities of the Company.

 

3



--------------------------------------------------------------------------------

ARTICLE 4

COVENANTS OF STOCKHOLDER

Stockholder hereby covenants and agrees that:

Section 4.01. No Proxies for, Encumbrances on or Disposition of Shares.

(i) During the Support Period, except pursuant to the terms of this Agreement,
Stockholder shall not, without the prior written consent of Parent, directly or
indirectly (except, if Stockholder is an individual, as a result of the death of
Stockholder), (a) grant any proxies, or enter into any voting trust or other
Contract, with respect to the voting of any shares of Company Common Stock
Beneficially Owned by Stockholder, (b) sell, assign, transfer, tender, encumber
or otherwise dispose of, or enter into any Contract with respect to the direct
or indirect sale, assignment, transfer, tender, encumbrance or other disposition
of, any such shares or (c) take any other action that would make any
representation or warranty of Stockholder contained herein untrue or incorrect
in any material respect or in any way restrict, limit or interfere in any
material respect with the performance of Stockholder’s obligations hereunder or
the transactions contemplated hereby or by the Merger Agreement. Without
limiting the generality of the foregoing, during the Support Period, Stockholder
shall not tender, agree to tender or cause or permit to be tendered any shares
of Company Common Stock Beneficially Owned by Stockholder into or otherwise in
connection with any tender or exchange offer, except pursuant to the Offer.

(ii) Notwithstanding the foregoing Section 4.01(i): (a) Stockholder may transfer
shares of Company Common Stock held by Stockholder to any member of
Stockholder’s immediate family or to a trust for the benefit of Stockholder or
any member of Stockholder’s immediate family; provided, however, that any
transfer referred to in this sentence shall be permitted only if, as a
precondition to such transfer, the transferee agrees in a writing, reasonably
satisfactory in form and substance to Parent, to be bound by all of the terms of
this Agreement; (b) Stockholder may transfer Options and Restricted Stock Units
as a result of the forfeiture to the Company or cancellation of any equity award
pursuant to the terms thereof; and (c) Stockholder may surrender, forfeit or
sell to the Company shares subject to Options and Restricted Stock Units owned
by Stockholder that were issued pursuant to an equity award upon the vesting,
settlement or exercise of such equity award solely to cover the exercise price
thereof or to satisfy tax obligations resulting from such vesting, settlement or
exercise.

Section 4.02. Communications. Stockholder hereby (i) consents to and authorizes
the publication and disclosure by Parent, Merger Sub and the Company (including
in the Offer Documents, the Schedule 14D-9 or any other publicly filed document
relating to the Merger, the Offer or any other transaction contemplated by the
Merger Agreement) of (a) Stockholder’s identity, (b) Stockholder’s Beneficial
Ownership of shares of Company Common Stock, Options or Restricted Stock Units
(including the number of such shares, Options or Restricted Stock Units
Beneficially Owned by Stockholder) and (c) the nature of Stockholder’s
commitments, arrangements and understandings under this Agreement, and any other
information that Parent, Merger Sub or the Company determines to be necessary in
any publicly filed document in

 

4



--------------------------------------------------------------------------------

connection with the Offer, the Merger or any of the other Transactions and
(ii) agrees as promptly as practicable to notify Parent, Merger Sub and the
Company of any required corrections with respect to any written information
supplied by Stockholder specifically for use in any such disclosure document.

Section 4.03. Additional Shares. In the event that Stockholder acquires
Beneficial Ownership of, or the power to dispose of or vote or direct the
disposition or voting of, any additional shares or other interests in or with
respect to the Company, such shares or other interests shall, without further
action of the parties, be subject to the provisions of this Agreement, and the
number of shares of Company Common Stock Beneficially Owned by Stockholder set
forth on the signature page hereto will be deemed amended accordingly.
Stockholder shall promptly notify Parent and Merger Sub of any such event.

Section 4.04. Waiver of Appraisal and Dissenters’ Rights and Actions.
Stockholder hereby (i) waives and agrees not to exercise any rights (including
under Section 262 of the General Corporation Law of the State of Delaware) to
demand appraisal of any shares of Company Common Stock Beneficially Owned by
Stockholder or rights to dissent from the Merger which may arise with respect to
the Merger and (ii) agrees not to commence or participate in, and to take all
actions necessary to opt out of any class in any class action with respect to,
any claim, derivative or other Action, against Parent, Merger Sub, the Company
or any of their respective successors relating to the negotiation, execution or
delivery of this Agreement or the Merger Agreement or the making or consummation
of the Offer or consummation of the Merger, including any Action (x) challenging
the validity of, or seeking to enjoin the operation of, any provision of this
Agreement or (y) alleging a breach of any fiduciary duty of the Company Board in
connection with the Merger Agreement or the Transactions.

ARTICLE 5

MISCELLANEOUS

Section 5.01. Other Definitional and Interpretative Provisions. Unless specified
otherwise, in this Agreement the obligations of any party hereto consisting of
more than one Person are joint and several. The words “hereof,” “herein” and
“hereunder” and words of similar import used in this Agreement shall refer to
this Agreement as a whole and not to any particular provision of this Agreement.
The captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof. References to Articles and
Sections are to Articles and Sections of this Agreement unless otherwise
specified. Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of similar import. The word “or” has the
inclusive meaning represented by the phrase “and/or.” “Writing,” “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any Contract
(including the Merger Agreement) are to that Contract as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof.
References to any Person include the successors and permitted assigns of that
Person. References from or through any date mean, unless otherwise specified,
from and including or through and including, respectively.

 

5



--------------------------------------------------------------------------------

Section 5.02. Further Assurances. Parent, Merger Sub and Stockholder (in its
capacity as such) will each execute and deliver, or cause to be executed and
delivered, all further documents and instruments as the other may reasonably
request and use reasonable best efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary and all things the
other party may reasonably deem proper or advisable under applicable Law, to
consummate and make effective the transactions contemplated by this Agreement.
Without limiting the generality of the foregoing, Stockholder shall, to the
extent requested by Parent or Merger Sub, promptly cause each other Person
having voting power with respect to any shares of Company Common Stock
Beneficially Owned by Stockholder to execute and deliver to Parent or Merger Sub
a proxy with respect to such shares, which shall be identical to the proxy in
Section 2.02.

Section 5.03. Amendments; Termination. Any provision of this Agreement may be
amended if, and only if, such amendment is in writing and is signed by each
party to this Agreement. This Agreement shall terminate upon the termination of
the Support Period; provided, however, that no termination of this Agreement
shall relieve any party hereto from any liability for any breach of any
provision of this Agreement prior to such termination.

Section 5.04. Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.

Section 5.05. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, however, that Stockholder may not assign,
delegate or otherwise transfer any of Stockholder’s rights or obligations under
this Agreement without the prior written consent of Parent. Any assignment,
delegation or transfer in violation of the foregoing shall be null and void.

Section 5.06. Governing Law. This Agreement shall be governed by and construed
and interpreted in accordance with the laws of the State of Delaware
irrespective of the choice of laws principles of the state of Delaware, as to
all matters, including matters of validity, construction, effect,
enforceability, performance and remedies and in respect of the statute of
limitations or any other limitations period applicable to any claim, controversy
or dispute.

Section 5.07. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.
Signatures to this Agreement transmitted by facsimile transmission, by
electronic mail in PDF form, or by any other electronic means designed to
preserve the original graphic and pictorial appearance of a document, will be
deemed to have the same effect as physical delivery of the paper document
bearing the original signatures. This Agreement shall become effective when each
party hereto shall have received counterparts hereof signed by all of the other
parties hereto and the Merger Agreement has become effective. Until and unless
each party has received a counterpart hereof signed by the other parties hereto
and the Merger Agreement has become effective, this Agreement shall have no
effect and no party shall have any right or obligation hereunder (whether by
virtue of any other oral or written agreement or other communication).

 

6



--------------------------------------------------------------------------------

Section 5.08. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party hereto. Upon such a determination, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties hereto as closely as possible in an acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

Section 5.09. Specific Performance. The parties hereto agree that irreparable
damage to Parent and Merger Sub would occur, damages would be incalculable and
would be an insufficient remedy and no other adequate remedy would exist at law
or in equity, in each case in the event that any provision of this Agreement
were not performed by Stockholder in accordance with the terms hereof, and that
each of Parent and Merger Sub shall be entitled to an injunction or injunctions
to prevent breaches of this Agreement or to enforce specifically Stockholder’s
performance of the terms and provisions hereof, in addition to any other remedy
to which Parent or Merger Sub may be entitled at law or in equity. Stockholder
hereby waives any defenses based on the adequacy of any other remedy, whether at
law or in equity, that might be asserted as a bar to the remedy of specific
performance of any of the terms or provisions hereof or injunctive relief in any
action brought therefor by Parent or Merger Sub. Stockholder further agrees that
neither Parent nor any other Person shall be required to obtain, furnish or post
any bond or similar instrument in connection with or as a condition to obtaining
any remedy referred to in this Section 5.09, and Stockholder irrevocably waives
any right Stockholder may have to require the obtaining, furnishing or posting
of any such bond or similar instrument.

Section 5.10. Defined Terms. For the purposes of this Agreement:

(i)    Capitalized terms used but not defined herein shall have the respective
meanings set forth in the Merger Agreement.

(ii)    Stockholder shall be deemed to “Beneficially Own” or to have acquired
“Beneficial Ownership” of a security if Stockholder (a) is the record owner of
such security or (b) is the “beneficial owner” (within the meaning of Rule 13d-3
under the Exchange Act) of such security.

(iii)    “Support Period” shall mean the period from the date of this Agreement
through the earliest of: (a) the date upon which the Merger Agreement is validly
terminated; (b) the Effective Time; or (c) the date on which any amendment to
the Merger Agreement that adversely affects in any material respect the
anticipated benefits to be derived by Stockholder as a result of the
Transactions is executed and delivered.

Section 5.11. Action in Stockholder’s Capacity Only. Stockholder, if a director
or officer of the Company, does not make any agreement or understanding herein
as a director or officer of the Company. Stockholder signs this Agreement solely
in Stockholder’s capacity as a Beneficial Owner of the shares of Company Common
Stock, Options and Restricted Stock Units Beneficially Owned by Stockholder, and
nothing herein shall limit or affect any actions taken in Stockholder’s capacity
as an officer or director of the Company, including complying with or exercising
such Stockholder’s fiduciary duties as a member of the Board of Directors of the
Company.

 

7



--------------------------------------------------------------------------------

Section 5.12. Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given (i) upon receipt, if
delivered personally, (ii) two Business Days after being sent by certified mail
(return receipt requested) or sent by overnight courier, (iii) if sent by email
transmission on a day other than a Business Day or after 6:00 p.m. recipient’s
local time, and receipt is confirmed, the Business Day following the date of
transmission or (iv) if sent by facsimile email transmission before 6:00 p.m.
recipient’s local time on a Business Day, and receipt is confirmed, on the date
of transmission; provided that in each case the notice or other communication is
sent to the physical address or email address set forth beneath the name of such
party below (or to such other physical address or email address as such party
shall have specified in a written notice given to the other parties hereto):

if to Parent or Merger Sub, to:

Eli Lilly and Company

Lilly Corporate Center

Indianapolis, Indiana 46285

Attention: General Counsel

Facsimile No.: (317) 433-3000

Email: mjharrington@lilly.com

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Raymond O. Gietz and Matthew J. Gilroy

Facsimile No: (212) 310-8007

Email: raymond.gietz@weil.com

 matthew.gilroy@weil.com

if to Stockholder, to: the address for notice set forth on the signature page
hereto

with a copy (which shall not constitute notice) to:

CoLucid Pharmaceuticals, Inc.

222 Third Street, Suite 1320

Cambridge, MA 02142

Attention: Thomas Mathers, Chief Executive Officer

Facsimile No.: (978) 359-0267

Email: tmathers@colucid.com

Section 5.13. Submission to Jurisdiction. Each party to this Agreement hereby
(i) irrevocably and unconditionally consents to the submission to the exclusive
personal jurisdiction of the Court of Chancery of the State of Delaware, New
Castle County, or, if that court does not

 

8



--------------------------------------------------------------------------------

have jurisdiction, a Federal court sitting in the State of Delaware in any
action or proceeding arising out of or relating to this Agreement or any the
transactions contemplated hereby, (ii) agrees that all claims in respect of such
action or proceeding shall be heard and determined in any such court,
(iii) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court and
(iv) agrees that it shall not bring any action relating to this Agreement or any
of the transactions contemplated hereby in any other court. Each of the parties
hereto waives any defense of inconvenient forum to the maintenance of any action
or proceeding so brought and waives any bond, surety or other security that
might be required of any other Person with respect thereto. Each of the parties
hereto agrees that a final judgment in any such Action shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by applicable Law.

Section 5.14    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING OUT
OF OR RELATED TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 5.15. Rules of Construction. The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

Section 5.16. Waiver. No failure on the part of any party to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
party in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy; and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy. A party hereto shall not be deemed to have waived any claim
arising out of this Agreement, or any power, right, privilege or remedy under
this Agreement, unless the waiver of such claim, power, right, privilege or
remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of such party; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given.

Section 5.17. No Ownership Interest. All rights, ownership and economic benefits
of and relating to the shares of Company Common Stock, Options and Restricted
Stock Units Beneficially Owned by Stockholder at a given time shall remain
vested in and belong to Stockholder as of such time, and Parent shall have no
authority to exercise any power or authority to direct Stockholder in the voting
of any of the shares of Company Common Stock Beneficially Owned by Stockholder,
except as otherwise specifically provided herein, or in the performance of
Stockholder’s duties or responsibilities as a stockholder of the Company.

Section 5.18. Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the parties hereto with respect to the subject matter hereof.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

ELI LILLY AND COMPANY By:  

 

  Name:   Title: PROCAR ACQUISITION CORPORATION By:  

 

  Name:   Title: STOCKHOLDER:

 

Name: SPOUSE OF STOCKHOLDER (if applicable):

 

Name:

 

Shares

Beneficially

Owned

 

Shares Owned

of Record

 

Shares subject to

Options

 

Shares subject to

Restricted Stock

Units

Signature Page to Tender and Support Agreement